Citation Nr: 1447944	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected headaches.

2.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987, August 2003 to July 2004, and April 2007 to June 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the August 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective from March 1, 2010.  In the November 2010 rating decision, the RO granted service connection for headaches and assigned a noncompensable (0) percent rating effective from May 3, 2010.  The Veteran disagreed with the initial ratings assigned for the PTSD and the headaches and this appeal ensued.  

During the pendency of the appeal, the RO issued a February 2012 rating decision which increased the initial noncompensable disability rating for the service-connected migraine headaches to 30 percent, effective from May 3, 2010.  The RO subsequently issued a June 2012 rating decision which increased the initial 30 percent rating for the service-connected PTSD to 50 percent, effective from March 1, 2010.  

In November 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

Other than during periods when the RO has granted a temporary total disability rating based on the need for convalescence after surgery, the Veteran has maintained his full-time employment according to his hearing testimony.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

It is noted that the Veteran filed a notice of disagreement with the RO's denial of service connection for erectile dysfunction in a July 2013 rating decision.  The VBMS file also contains an April 2014 letter in which the RO informed the Veteran that his notice of disagreement (NOD) had been received and his claim would be again reviewed. It informed the Veteran that if the disagreement could not be resolved, a statement of the case would be issued to him. As the RO has acknowledged receipt of the NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VBMS reflects that the NOD has been recognized and that additional action is pending, Manlincon v. West is not applicable at this time.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 50 percent for the service-connected PTSD.  The Veteran's PTSD was last evaluated by VA examination in May 2012.  At the Veteran's video conference hearing in November 2013, he reported that his PTSD symptoms have worsened since that examination.  Vet Center records from 2012 and 2013 provide some additional pertinent evidence, but a new VA examination is necessary to decide the claim.  38 C.F.R. § 3.159.  

All outstanding Vet Center and VA medical and mental health records should be obtained and associated with the claims file or electronic record.  

In addition, the Veteran should be requested to provide or authorize the release of any additional records from Dr. Brecher, who treats him for headaches.
 
The Board notes that the Veteran reported on several occasions that he had applied for Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records from SSA as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record, all Vet Center records from the Warwick Vet Center that are not yet of record.  

2.  Obtain and associate with the claims file or electronic record all outstanding VA treatment records pertaining to medical and mental health treatment.  

3.  Request that the Veteran provide or authorize the release of any additional relevant records, which are not already of record, such as updated records from Dr. Brecher.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

5.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  After completion of the above development, schedule the Veteran for an appropriate VA examination with respect to his claim for an increased rating for PTSD.  The claims file and access to the electronic record should be provided to the appropriate examiner for review.  The examiner should elicit a history from the Veteran regarding his PTSD and examine the Veteran thoroughly.  

The examiner should provide information concerning the current state of the Veteran's PTSD, including whether the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and/or mood; and/or whether it results in total occupational and social impairment.  

The examiner must provide a complete rationale for all opinions provided. 

7.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected headaches.  The examiner should provide information concerning the frequency of the headaches, the duration of the headaches, whether they are completely prostrating, and if they are productive of severe economic inadaptability.

8.  After completing the above action, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



